DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "[…] product as claimed in claim 16" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this limitation is interpreted as "[…] product as claimed in claim 1".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    583
    780
    media_image1.png
    Greyscale
Claims 1, 3, 5-7, 11, 13, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buckholtz et al (US 2007/0084804 A1) as evidenced by Environmental Regulations and Technology (“Control of Pathogens and Vector Attraction in Sewage Sludge”,  2003, accessed from epa.gov) (referenced hereinafter as “EPA”) and Egraz et al. (US Patent No. 5,294,693) regarding claim 1 and Helmenstine (“What is Caustic Soda and Where Can You Get It?”, 2021, accessed from thoughtco.com)  regarding claim 3.


Annotated Figure from Buckholtz et al emphasizing elements 46 (dewatered sludge analogous to a biosolid), 100 (reactor vessel), and 108 (alkali addition).
Regarding claim 1, Buckholtz et al teaches a procedure for producing a liquid fertilizing product 
(see Buckholtz et al teaching the process of making a reaction mixture [0010] for use as a fertilizer [0013]; thus reading on a liquid fertilizing product)
from a biosolids cake that has been de-watered to a total biosolids continent of 18% by weight or more
(see Buckholtz et al teaching the reaction mixture is formed from treating dewatered sewage sludge containing 12-30% solids [0027, lines 10-12] and exemplifying 22% [Table 1, entry 11]; Buckholtz et al also refer to the solids in the sewage sludge as biosolids [0039, last sentence] thus reading on de-watering feedstock to produce an organic material of 18% or more biosolids), the procedure comprising:
(a) positioning a process amount of the solid biosolids cake in a reactor vessel
(see Buckholtz et al passing the sewage sludge to a closed treatment vessel (element 100) [0027, line 7] thus reading on processing the biosolids content in a reactor vessel); 
(b) thermally treating the biosolids cake process amount in the reactor vessel by heating the biosolids cake process amount to an elevated temperature between 75°C and a maximum temperature under 100°C
(see Buckholtz et al teaching the temperature in the vessel (100) is at least 60°F during the treatment [0016]; which reads on thermal treatment), although Buckholtz does not explicitly disclose the claimed temperature range, the reference provides motivation for choosing increased temperature values (see Buckholtz et al. teaching at temperature exceeding 50°F, the atmospheric exposure time needed to render the sewage sludge non-phytotoxic is generally less than […] maximum times [0042], and
(c) adding a predetermined quantity of an alkali and mixing it into the process amount of the biosolids cake to form a reactor mixture in the reactor vessel
(see Buckholtz et al teaching adding an alkali (element 108) to the reactor mixture in the vessel (100) by opening valve (174) [0035]; thus the similar effect of forming a reactor mixture is expected as claimed);
(d) incubating the reactor mixture in the reactor vessel for an incubation time period, to at least partially hydrolyze the biosolids
(Buckholtz et al teaches raising the pH of the sewage sludge to 12 or higher for two hours and remaining at greater than 11.5 for an additional 22 hours [0045], the hydrolysis of organic material present in the reaction vessel inherently occurs at this pH value with the addition of hydroxide [0033] – alkaline hydrolysis of biological materials is a natural process by which organic molecules are broken down by the nucleophilic substitution reaction in which the attacking nucleophile is a hydroxide ion); 

(see Buckholtz  et al teaching venting the closed vessel to the atmosphere (e.g. ambient temperature) for a sufficient time [pg. 7, col. 2, claim 3]; thus cooling the reactor mixture would result, which reads on cooling for a period), 
i. wherein the predetermined quantity of the alkali is sufficient that: 
A. a residual amount of the alkali remains in the cooled reactor mixture
(Buckholtz et al discloses adding the alkali to meet vector attraction reduction requirements of raising and sustaining the pH for up to at least 22 hours [0033, lines 1-5]; 
this process, as disclosed by EPA, requires the pH is sustained for 22 hours without adding further alkali [pg. 84, col. 1, last para]; EPA also discloses it is common for soluble alkali (e.g. caustic soda, NaOH) to experience a rapid drop in pH [pg. 62, col. 1, para 1] due to its solubility;  
thus it would be obvious for one of ordinary skill in the art to add excess water soluble alkali (e.g. caustic soda, NaOH) at the start of the process to ensure the pH is sustained and does not drop below the required level for 22 hours; therefore, it would be reasonable to expect residual alkali to remain which would thus be present during the subsequent venting [0012], or cooling), and 
B. the pH of the reactor mixture remains at a saturation level of at least 10 during and after the incubation time period
(Buckholtz et al discloses raising and sustaining the pH of the reactor mixture to within 12 (as defined in instant specification as the saturation level [pg. 19, lines 526-530]) for a combined 24 hours [0033] which occurs during the treatment process [0035]; Buckholtz et al also teach a treatment time of 4-14 hours [pg. 7, col. 2, claim 2], after which the vessel is opened for venting/cooling [0036]; thus the pH, which is maintained for 24 hours, overlaps the treatment time and the subsequent venting time thereby reading on remaining at saturation level during and after the incubation period); and 
ii. the viscosity of the reactor mixture is sufficiently low that the cooled reactor mixture is a pumpable liquid
(see Buckholtz  et al teaching discharging the treated sludge through a pump after the venting process and using slurry pumping equipment or liquid injection to apply the resulting sewage sludge [0037], thus the cooled mixture achieves a low enough viscosity to remain pumpable). While the Buckholtz reference does not explicitly disclose the slurry/suspension viscosity, Egraz et al. discloses that aqueous suspensions are regarded as “pumpable” if the apartment viscosity is the apparent viscosity is less than or equal to 2,500 cp [Column 10, lines 52-54].
Regarding claim 3, Buckholtz et al discloses a procedure for producing a liquid fertilizing product from a solid biosolids cake as claimed in claim 1, wherein the alkali is a solid
(Buckholtz et al discloses the alkali is caustic soda (NaOH) [0033] which is a solid as evidenced by Helmenstine).
Regarding claims 5-7, Buckholtz et al discloses a procedure for producing a liquid fertilizing product as claimed in claim 1, wherein the pH of the reactor mixture remains at a saturation level throughout the incubation period (claim 5), the cooling period (claim 6) and both the incubation period and the cooling period (claim 7)
(as discussed above, Buckholtz et al discloses raising and sustaining the pH of the reactor mixture to within a pH of 12 (as defined in instant specification as the saturation level [pg. 19, lines 526-530]) for a combined 24 hours [0033] which overlaps with the treatment time of 4-14 hours [pg. 7, claim 2] and subsequent venting of 14-32 hours [pg. 7, claim 4]; thus the reactor mixture remains at the saturation pH during the incubation period (treatment time) and cooling period (venting)). While the Buckholtz reference does not explicitly disclose the slurry/suspension viscosity, Egraz et al. discloses that aqueous suspensions are regarded as “pumpable” if the apartment viscosity is the apparent viscosity is less than or equal to 2,500 cp [Column 10, lines 52-54].
Regarding claim 11, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 1 from a solid biosolids cake that has been de-watered to a total biosolids content of 20% or more
(see Buckholtz et al teaching the reaction mixture is formed from treating dewatered sewage sludge containing 12-30% solids [0027, lines 10-12] and exemplifying 22% [Table 1, entry 11]; a prima facie case of obviousness exists where the claimed ranges touch or overlap with the prior art (see MPEP 2144.05)).
Regarding claim 13, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 1, wherein the incubation period is 8 or more hours 
(Buckholtz et al teaches maintaining the reaction mixture in the closed vessel for about 4-14 hours [pg. 7, col. 2, claim 2] and exemplifying 14 hours [pg. 7, claim 11] which reads on incubation period).
Regarding claim 17, Buckholtz et al discloses a procedure for the production of a liquid fertilizing product as claimed in claim 16, wherein the viscosity of the reactor mixture is evaluated as a pumpable liquid periodically for periods of at least hours
(see Buckholtz et al teaching the mixture is circulated and mixed via pumps within the closed vessel during the treatment process [0034-0035], which lasts from 4-14 hours [pg. 7, claim 2], and discharged via a pump [0037]; thus although Buckholtz et al does not explicitly disclose the mechanism for evaluating the mixture periodically, it would be obvious to do so in order to make sure the liquid can pass through the treatment process involving various pumps).
Regarding claim 19, Buckholtz et al disclose a procedure for the production of a liquid fertilizing product as claimed in claim 1, wherein the procedure is monitored and controlled by varying any of pH, temperature or viscosity
(Buckholtz et al exemplifies measuring pH periodically to control raising the pH to above 12 [0051]). 
Regarding claim 20, Buckholtz et al. disclose a procedure for producing a fertilizer product at elevated temperatures.
(Buckholtz et al teach the temperature in the vessel (100) is at least 60°F during the treatment [0016], although Buckholtz does not explicitly disclose the claimed temperature range, the reference provides motivation for choosing increased temperature values (see Buckholtz et al. teaching at temperature exceeding 50°F, the atmospheric exposure time needed to render the sewage sludge non-phytotoxic is generally less than […] maximum times [0042].

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buckholtz et al (US 2007/0084804 A1) as evidenced by Environmental Regulations and Technology (“Control of Pathogens and Vector Attraction in Sewage Sludge”, 2003, accessed from epa.gov) (referenced hereinafter as “EPA”) and Egraz et al. (US Patent No. 5,294,693) and further in view of Smith et al. (Water environment research, 1998).

Regarding claims 2 and 21, the claimed process is substantially similar to claim 1 except for the inclusion of concurrently thermally treating the biosolids cake, mixing in a quantity of calcium oxide and incubating the reactor mixture (step (b), i-iii).


Buckholtz et al. teaches adding a chemical agent that is caustic soda, or equivalently NaOH, to raise the pH [0033]) but does not explicitly disclose a predetermined quantity of calcium oxide between 0.10 – 0.14 lbs. per pound of the biosolids. 

Smith et al. is directed to adding CaO at rates of 5-50% by weight (based on the weight of the biosolids) (e.g. 0.05 – 0.50 lbs. per pound) [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the caustic soda alkali disclosed by Buckholtz [0033] with calcium oxide as described by Smith et al. because although more reactive alkali materials (such as caustic soda) have been used for alkaline stabilization, their use is restricted by high cost, concerns for the high initial pH of the materials, etc. [Smith, Page 224, Column 2]. One of ordinary skill in the art would have been motivated to utilize an appropriate amount of CaO within the claimed ranges to achieve the required pH values described by the Buckholtz reference to avoid problems associated with highly caustic materials like caustic soda.

Response to Arguments
The rejection of claims 4 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendments to the claims.

Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.

Applicant argues (Pg. 13-14) the Buckholtz process is intended to reduce pathogens in the sewage sludge, and the vector attraction thereof (paras. [0006] - [0009]) and the process is not intended to reduce viscosity of the sewage sludge or hydrolyzing the solids, nor does Buckholtz refer to the viscosity of the product of the Buckholtz process. This argument is not persuasive. In response to applicant's argument that the Buckholtz reference does not explicitly disclose viscosity reduction or hydrolysis, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Buckholtz discloses raising the pH of the sewage sludge to 12 or higher for two hours and remaining at greater than 11.5 for an additional 22 hours [0045]. The hydrolysis of organic material present in the reaction vessel inherently occurs at this pH value with the addition of hydroxide [0033]. Alkaline hydrolysis of biological materials is a natural process by which organic molecules are broken down by the nucleophilic substitution reaction in which the attacking nucleophile is a hydroxide ion. Additionally, Buckholtz  discloses discharging the treated sludge through a pump after the venting process and using slurry pumping equipment or liquid injection to apply the resulting sewage sludge [0037], thus the cooled mixture achieves a low enough viscosity to remain pumpable. While the Buckholtz reference does not explicitly disclose the slurry/suspension viscosity, Egraz et al. discloses that aqueous suspensions are regarded as “pumpable” if the apartment viscosity is the apparent viscosity is less than or equal to 2,500 cp [Column 10, lines 52-54].

Applicant argues (Pg. 15) the Buckholtz reference is directed to reducing or eliminating microbial pathogens, primarily by introducing MITC and MITC exhibits toxicity toward biological materials and is volatile and flammable. These arguments and the declaration under 37 CFR 1.132 filed 06/14/2021 is insufficient to overcome the rejection of the claims based upon the Buckholtz as set forth in the last Office action because the declaration argues that the prior art utilizes incompatible materials. This amounts to an argument that the prior art is not operable/enabling. Even if the Buckholtz prior art is somewhat inferior to Applicant’s claimed process, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation. The prior art made of record and not relied upon is considered pertinent to the arguments presented in the declaration:
Woodruff (US Patent Publication 2008/0006585) describes the treatment of sewage sludge with metam sodium (MITC producing compound) along with calcium oxide and sodium hydroxide [Paragraph 0017-0019].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         September 14, 2021